ON RELATOR’S MOTION FOR REHEARING.
DAVIDSON, Judge.
As stated in the original opinion, the record affirmatively reflects that, subsequent to the notice of appeal in this case and upon a further hearing under changed conditions, relator, in person, waived extradition and agreed to return to the demanding state.
Under such record we are unable to agree with relator’s counsel that the trial judge and state’s counsel caused relator to be removed to the demanding state pending his appeal from the judgment of the trial court ordering him delivered for extradition to the demanding state.
It follows, therefore, that no action is necessary or required to preserve the jurisdiction of this court over the appeal, in the first instance.
The motion for rehearing is overruled.
Opinion approved by the court.